Matter of April L.S. v Joshua F. (2019 NY Slip Op 04575)





Matter of April L.S. v Joshua F.


2019 NY Slip Op 04575


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


557 CAF 18-00420

[*1]IN THE MATTER OF APRIL L.S., PETITIONER-RESPONDENT,
vJOSHUA F., RESPONDENT-APPELLANT. (APPEAL NO. 3.) 


DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR RESPONDENT-APPELLANT.
MICHAEL G. CIANFARANO, OSWEGO, FOR PETITIONER-RESPONDENT. 
WALTER J. BURKARD, MANLIUS, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered January 4, 2018 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted petitioner sole legal and physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of April L.S. v Joshua F. ([appeal No. 1] — AD3d — [June 7, 2019] [4th Dept 2019]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court